Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000308
                                                       12-OCT-2016
                                                       10:30 AM



                            SCWC-15-0000308

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           MYRLEEN K. KALOI,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

                          COUNTY OF HAWAI#I,
                    Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000308; CIV. NO. 14-1-0293)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari, filed on August 30, 2016, is hereby rejected.

           DATED:   Honolulu, Hawai#i, October 12, 2016.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson